Argued December 5, 1922.
The only assignment of error in this appeal goes to the refusal of the court below to enter judgment in favor of the defendant non obstante veredicto. No question of law was by the court reserved, but the appellant seeks to found his right to have judgment entered in his favor upon the provisions of the Act of April 22, 1905, P.L. 286. The right to move for judgment non obstante veredicto upon the whole record is given by that statute only to a party who has presented a written request for binding instructions which has been refused or reserved; an oral request does not meet the requirements of the act: Waugaman v. Henry, 75 Pa. Super. 94. The record discloses that the appellant did not present such a request for instructions at the trial and the assignment of error must be overruled.
The judgment is affirmed. *Page 279